Order entered August 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00522-CV

                RHINO LININGS CORPORATION, Appellant

                                         V.

                     2 X 2 PARTNERSHIP, LTD., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-13009

                                     ORDER

      The reporter’s record in this case is past due. By postcard dated July 6, 2022,

we notified Janet Saavedra, Official Court Reporter for the 44th Judicial District

Court, that the reporter’s record was overdue and directed her to file the reporter’s

record within thirty days. To date, the reporter’s record has not been filed and Ms.

Saavedra has not corresponded with the Court regarding the status of the reporter’s

record.
      Accordingly, we ORDER Ms. Saavedra to file, within TWENTY DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that

appellant has not requested the record; or (3) written verification that appellant has

not paid for or made arrangements to pay for the reporter’s record. We notify

appellant that if we receive verification it has not paid for or made arrangements

to pay for the reporter’s record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable Ashley Wysocki
      Presiding Judge
      44th Judicial District Court

      Janet Saavedra
      Official Court Reporter
      44th Judicial District Court

      All parties


                                              /s/    KEN MOLBERG
                                                     JUSTICE